 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RAUL GARZA,                                         No. 2:17-cv-02398 TLN AC P
12                       Plaintiff,
13           v.                                           ORDER
14    AMADOR SUPERIOR COURT, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding in forma pauperis, sought relief pursuant to 42 U.S.C.

18   § 1983. (ECF No. 1.) Judgment was entered in this action on August 2, 2019. (ECF No. 13.)

19   On August 14, 2019, Plaintiff filed a notice of appeal. (ECF No. 14.) At that time, however,

20   Plaintiff did not file a motion for leave to proceed in forma pauperis on appeal. As a result, to

21   date, no certification regarding the good faith nature — or lack thereof — of Plaintiff’s appeal has

22   issued from this Court.

23          On August 14, 2019, the Ninth Circuit issued a referral notice directing this Court to

24   indicate whether in forma pauperis status should continue for Plaintiff’s appeal. (ECF No. 17.)

25          The Federal Rules of Appellate Procedure provide as follows:

26                  [A] party who has been permitted to proceed in an action in the
                    district court in forma pauperis . . . may proceed on appeal in forma
27                  pauperis without further authorization unless . . . the district court
                    shall certify that the appeal is not taken in good faith or shall find that
28                  the party is otherwise not entitled so to proceed . . . .
                                                           1
 1   Fed. R. App. P. 24(a).

 2          After review of the record herein, the Court finds that Plaintiff’s appeal is not taken in

 3   good faith. This is due to this Court’s recent findings that: (1) the pleading was improperly filed

 4   as a civil rights complaint; (2) amending the complaint would have been futile because

 5   challenging one’s sentence in a civil rights complaint is not possible; and (3) the complaint could

 6   not be recharacterized as habeas petition because Plaintiff had previously challenged the

 7   imposition of enhancements on his sentence on federal habeas review and the matter had been

 8   fully adjudicated. (See ECF No. 8 at 5–7; see also ECF Nos. 12 & 13). Given these findings,

 9   Plaintiff’s in forma pauperis status should not continue on appeal.

10          Accordingly, IT IS HEREBY ORDERED that Plaintiff’s in forma pauperis status is

11   REVOKED. See Fed. R. App. P. 24(a)(3)(A).

12   Dated: August 29, 2019

13

14

15
                                        Troy L. Nunley
16
                                        United States District Judge
17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
